Decided 19 November, 1900.
On Petition for Rehearing.
Mr. Justice Wolverton
delivered the opinion.
4.' By a strongly reasoned petition for rehearing it is contended that we misconstrued the statute rendering the county liable in damages for injuries sustained by per*403sons lawfully traveling upon a legally constituted highway by reason of defects therein. We were, perhaps, too brief in our former discussion to be well understood. The statute provides that “whenever any individual, while lawfully traveling upon a highway of this state, the same being a legal county road, shall, without contributory negligence on his part, and not having been warned of the defect or danger by notice or otherwise, sustain any loss, damage or injury, * * * he shall be entitled to recover compensatory damages,” etc.: Sess. Laws, 1893, p. 141. This has given a remedy where none formerly existed, but the general rules of the law touching the negligence of the county and contributory negligence of the complainant are applicable, as in similar actions of negligence against individuals or private corporations. The clause, “not having been warned of the defect or danger by notice or otherwise,” has reference, and was intended, no doubt, to give effect, to the custom of the counties in giving notice of the bad condition of roads and bridges within their supervision where found to be so defective as to be dangerous and unsafe for public use or travel. The public safety and welfare require that they take such precaution to prevent injury, being charged with the duty of keeping the highways in suitable condition and repair. The warning may be given otherwise than by notice, which, by common understanding, is written or printed. It may be by obstructions or barriers intended as signals of danger and ' to divert travel. “If the way becomes dangerous or impassable,” says-Mr. Elliott, “it must be protected ; and fences, barriers or other means must be used to warn travelers of the danger:” Elliott, Roads & S. 458. So it was held in Erie City v. Schwingle, 22 Pa. St. 384 (60 Am. Dec. 87), in effect, that, if the officers of the borough permitted the street to be used, without warning the pub-*404lie of its imperfect condition, they cannot charge the plaintiff with inexcusable negligence or want of ordinary care in using it. These references sufficiently illustrate our meaning without further comment. Now, a person not haying been so warned has his action, and knowledge is not the equivalent of such warning, and was not so intended by the legislature. Of course, knowledge of a defect, and the use of the road or bridge with such knowledge, is evidence of negligence; but, if care is shown commensurate with the danger, still the action will lie. The warning by the county relieves it from liability, for, if persons essay to venture upon the road or highway thereafter, and before proper repairs are made, they do so at' their own risk. It would have been an easy matter for the legislature to have used the expression “without knowledge,” instead of, or in addition to, the words “not having been warned,” etc.; and we must assume that, if it intended knowledge of the defect to be th$ equivalent of the warning referred to, it would have said so quite as briefly and directly. But, having used the other expression, we think it should be interpreted as we have indicated herein. The petition for rehearing will be denied. Rehearing Denied.